           Case 1:18-cv-09826-VSB Document 72 Filed 05/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOSE UBALDO ROMAN MARIA, et al.                           :                          5/11/2020
                                                          :
                                         Plaintiffs,      :
                                                          :        18-CV-9826 (VSB)
                           -against-                      :
                                                          :              ORDER
ROUGE TOMATE CHELSEA LLC, et al.                          :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on October 24, 2018, (Doc. 1), and filed affidavits of service on

November 15, 2018 and December 10, 2018, (Docs. 17–19, 21–24). On July 12, 2019, the

Clerk’s office entered certificates of default against non-answering defendants Rouge Tomate

Chelsea LLC, Rouge Tomate New York LLC, Rouge Tomate Corp., Emmanuel Verstrauten, and

Christian Molina. (Docs. 43–47.) On August 13, 2019, I entered an order to show cause as to

why a default judgment should not be entered against these defendants, (Doc. 59), and on

October 25, 2019 held an order to show cause hearing, but reserved entering Plaintiffs’ proposed

default judgment until resolution of the case as to the remaining defendants and the filing of an

amended proposed default judgment, (Doc. 65). Although this case has been resolved as to the

remaining defendants, (Doc. 68), Plaintiffs have still not filed an amended proposed default

judgment. Accordingly, if Plaintiffs intend to continue to seek a default judgment against the

non-answering defendants they are directed to file an amended proposed default judgment in

accordance with my previous order, (Doc. 65), no later than May 20, 2020 or I may dismiss this

case for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
         Case 1:18-cv-09826-VSB Document 72 Filed 05/11/20 Page 2 of 2


SO ORDERED.

Dated:    May 11, 2020
          New York, New York             ________________________________
                                         VERNON S. BRODERICK
                                         United States District Judge
